FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

DARRIS YOUNG,                             No. 03-16859
             Petitioner-Appellant,
               v.                           D.C. No.
                                         CV-01-01427-SBA
DAVID L. RUNNELS, Warden,
                                            OPINION
            Respondent-Appellee.
                                     
      Appeal from the United States District Court
         for the Northern District of California
     Saundra B. Armstrong, District Judge, Presiding

                  Argued and Submitted
        April 11, 2005—San Francisco, California

                  Filed January 23, 2006

     Before: Warren J. Ferguson, John T. Noonan, and
           Pamela Ann Rymer, Circuit Judges.

               Opinion by Judge Ferguson;
              Concurrence by Judge Noonan




                           865
868                   YOUNG v. RUNNELS
                         COUNSEL

A.J. Kutchins, Berkeley, California, for the petitioner-
appellant.

Gregg E. Zywicke, Deputy Attorney General for the State of
California, San Francisco, California, for the respondent-
appellee.


                         OPINION

FERGUSON, Circuit Judge:

   Petitioner-Appellant Darris Young, a California state pris-
oner, appeals the District Court’s denial of his 28 U.S.C.
§ 2254 habeas petition challenging his conviction for armed
robbery and felony evasion. Young contends that his trial
attorney’s disciplinary problems rendered her presumptively
unable to provide effective assistance, thereby warranting a
per se reversal of his conviction under United States v.
Cronic, 466 U.S. 648 (1984). Young further contends that his
trial attorney’s baseless lawsuit against various public offi-
cials, including the Alameda County District Attorney (DA),
for allegedly participating in a pedophile ring created an
actual conflict of interest under Cuyler v. Sullivan, 446 U.S.
335 (1980). We uphold the state court’s resolution of Young’s
ineffective assistance claim since Strickland v. Washington,
466 U.S. 668 (1984), rather than Cronic, governs this claim,
and Young fails to show prejudice under Strickland. Further,
we find that Young has waived his conflict of interest claim
by not raising it before the District Court. See Belgarde v.
Montana, 123 F.3d 1210, 1216 (9th Cir. 1997). Accordingly,
we affirm the District Court’s denial of Young’s habeas peti-
tion.
                         YOUNG v. RUNNELS                   869
                    I.    BACKGROUND

A.   Pre-Trial and Trial Proceedings

   On July 8, 1995, Young was apprehended after a high-
speed car chase and charged with armed robbery and felony
evasion. Young, positively identified by two witnesses,
waived his Miranda rights and confessed to robbing a
Safeway store. Young’s two prior robbery convictions were
submitted as “strikes” against him under California’s Three
Strikes law, which imposes a minimum sentence of twenty-
five years to life on defendants previously convicted of two
or more “serious” or “violent” felonies. Cal. Penal Code
§§ 667(e)(2)(A), 1170.12(c)(2)(A). Prior to trial, the Alameda
County DA’s office offered Young a determinate prison term
of sixteen years for pleading guilty. Young rejected this offer,
as well as a second offer for a term of twelve years, four
months. Later, he regretted his decision and had his court-
appointed public defender request a determinate sentence,
which the DA’s office declined to extend.

  On March 18, 1997, Young’s family retained Kathryn Jo-
Anne Dixon as his counsel. Unbeknownst to Young or his
family, State Bar disciplinary charges alleging forty-four
counts of misconduct were pending against Dixon at the time
she was hired. Dixon was also engaged in a baseless lawsuit
accusing numerous public officials, including the Alameda
County DA, of being members of a pedophile ring that kid-
napped local schoolchildren. As Young’s counsel, Dixon
moved to suppress the field lineup conducted after the rob-
bery as unduly suggestive, as well as a prejudicial statement
Young had made in violation of his Miranda rights. She
argued unsuccessfully to exclude the use of Young’s prior
convictions for impeachment, but did secure a bifurcated trial
on the truth of those convictions. Dixon also twice requested
of Deputy DA Matt Golde a determinate sentence, which
Golde refused to extend. At the close of the prosecution’s evi-
dence, Young offered to plead guilty, but withdrew the offer
870                    YOUNG v. RUNNELS
when Dixon advised him that it might not affect the length of
his sentence. On June 16, 1997, the jury convicted Young of
armed robbery and felony evasion and, in a separate proceed-
ing, found his prior convictions to be true.

   On July 9, 1997, before Young’s sentencing had begun, the
California State Bar Court recommended Dixon’s disbarment.
The Bar Court found that Dixon took fees from and then
stopped communicating with six clients; made false state-
ments to the probate court, to an administrative tribunal, and
to a superior court; engaged in acts of moral turpitude, dis-
honesty, or corruption; and threatened or made false accusa-
tions against four attorneys, a former client, a former
paralegal, the State Bar’s trial counsel, and the Bar Court
itself. Dixon was eventually disbarred on March 15, 1999.

B.    Sentencing and Appeals

   Because Dixon became an inactive member of the bar on
July 16, 1997, the trial court reappointed a public defender to
represent Young during sentencing. The court first imposed a
concurrent twenty-five years to life three-strikes sentence for
Young’s two offenses, with a determinate term of eleven
years for enhancements. Later, pursuant to its discretion under
Cal. Penal Code § 1385(a), the trial court struck one of
Young’s prior convictions and imposed a determinate sen-
tence of twenty years. Young simultaneously filed a direct
appeal and state habeas petition alleging that Dixon suffered
from a conflict of interest, that she failed to pursue plea nego-
tiations, and that the State Bar proceedings rendered her pre-
sumptively incapable of providing effective assistance. The
California Court of Appeal, unswayed by Young’s arguments,
denied relief on December 27, 1999, and the California
Supreme Court denied Young’s petition for review on April
12, 2000. Young timely filed a federal habeas petition in
which he argued that Dixon’s failure to disclose her pending
disciplinary charges amounted to an actual conflict of interest,
and that the State Bar’s finding that Dixon was unfit to prac-
                       YOUNG v. RUNNELS                      871
tice law established per se ineffective assistance under
Cronic. The District Court denied the petition on August 30,
2002, and this appeal timely followed.

              II.   STANDARD OF REVIEW

   We review de novo the District Court’s denial of Young’s
§ 2254 habeas petition. Robinson v. Ignacio, 360 F.3d 1044,
1055 (9th Cir. 2004). We may grant habeas relief to a person
in state custody if the state court decision “was contrary to, or
involved an unreasonable application of, clearly established
Federal law, as determined by the Supreme Court of the
United States.” 28 U.S.C. § 2254(d)(1). The state court’s find-
ings of fact are presumed to be correct unless the petitioner
can rebut this presumption by clear and convincing evidence.
See 28 U.S.C. § 2254(e)(1).

   A state court decision is contrary to Supreme Court prece-
dent if it “applies a rule that contradicts the governing law set
forth in [the Supreme Court’s] cases” or “confronts a set of
facts that are materially indistinguishable from a decision of
th[e] Court and nevertheless arrives at a result different from
[the Court’s] precedent.” Williams v. Taylor, 529 U.S. 362,
405-06 (2000). A state court decision involves an unreason-
able application of Supreme Court precedent if it “identifies
the correct governing legal principle from th[e] Court’s deci-
sions but unreasonably applies that principle to the facts of the
prisoner’s case.” Id. at 413. In applying the foregoing stan-
dards, we review the “last reasoned decision” by the state
court, Robinson, 360 F.3d at 1055, which in this case is the
California Court of Appeal’s denial of Young’s state habeas
petition.

                     III.   DISCUSSION

A.   Ineffective Assistance of Counsel

   Young contends that he is entitled to § 2254 relief because
the California Court of Appeal applied the wrong legal stan-
872                    YOUNG v. RUNNELS
dard to analyze his claim that Dixon’s pending disciplinary
proceedings rendered her assistance constitutionally deficient.
We disagree and uphold the state court’s resolution of
Young’s ineffective assistance claim under Strickland, rather
than Cronic, as neither contrary to nor an unreasonable appli-
cation of clearly established Supreme Court precedent.

   [1] To prevail on a Sixth Amendment ineffective assistance
claim, a defendant must show that counsel’s representation
“fell below an objective standard of reasonableness,” Strick-
land, 466 U.S. at 688, and that “there is a reasonable probabil-
ity that, but for counsel’s unprofessional errors, the result of
the proceeding would have been different,” id. at 694. See
also Bell v. Cone, 535 U.S. 685, 695 (2002) (explaining that
“[w]ithout proof of both deficient performance and prejudice
to the defense, . . . it could not be said that the sentence or
conviction ‘resulted from a breakdown in the adversary pro-
cess that rendered the result of the proceeding unreliable’ ”
(quoting Strickland, 466 U.S. at 687)).

   [2] In Cronic, the Supreme Court carved out certain excep-
tions to the general Strickland rule, holding that in limited sit-
uations the defendant need not show prejudice, as required
under Strickland. See Cronic, 466 U.S. at 658. Specifically,
prejudice may be presumed when the defendant is “denied
counsel at a critical stage of his trial,” id. at 659, “counsel
entirely fails to subject the prosecution’s case to meaningful
adversarial testing,” id., or “the likelihood that any lawyer,
even a fully competent one, could provide effective assistance
is so small that a presumption of prejudice is appropriate
without inquiry into the actual conduct of the trial,” id. at 659-
60. But apart from circumstances of this magnitude, “there is
generally no basis for finding a Sixth Amendment violation
unless the accused can show how specific errors of counsel
undermined the reliability of the finding of guilt.” Id. at 659
n.26.

   Young contends that Cronic governs his ineffective assis-
tance claim because representation by an attorney whom the
                       YOUNG v. RUNNELS                       873
State Bar has found to be unfit, and who is eventually disbar-
red, constitutes a constructive denial of counsel. Though
Dixon was not disciplined until after Young’s trial had con-
cluded, the grounds for that discipline stemmed from events
that occurred prior to Dixon’s involvement in Young’s case.
Therefore, Young argues, the State Bar Court’s subsequent
finding of unfitness rendered Dixon’s earlier assistance to
Young per se ineffective.

   [3] Young’s argument that Cronic rather than Strickland
governs his ineffective assistance claim has already been
rejected by this Court. See United States v. Mouzin, 785 F.2d
682, 696-98 (9th Cir. 1986). As we suggested in Mouzin, a
lawyer can be disciplined for a variety of reasons — merely
because he is subject to disciplinary proceedings while repre-
senting a client does not mean that he is presumptively inca-
pable of providing effective assistance. Cf. id. at 698.
Moreover, the situation here is positively distinguished from
Mouzin to the extent that Dixon remained in good standing
throughout her representation of Young, whereas the attorney
in Mouzin was disciplined mid-trial, but continued to repre-
sent the defendant. Even in those circumstances, this Court
held that Strickland, not Cronic, governed, for an attorney’s
suspension or disbarment does not invite “a per se rule that
continued representation in an ongoing trial is constitutionally
ineffective.” Id. Rather, we found it reasonable to treat such
cases under the general rule requiring a showing of specific
errors and prejudice, for if the discipline rendered is indicative
of counsel’s substandard abilities, then that deficiency should
be manifested in counsel’s courtroom behavior and trial con-
duct. Accordingly, we agree with the District Court that the
state court’s decision to apply Strickland and not Cronic to
the present case was not contrary to clearly established federal
law under § 2254(d)(1).

   We turn next to whether the state court’s resolution of
Young’s ineffective assistance claim on the merits, under Str-
ickland, involved an unreasonable application of clearly
874                    YOUNG v. RUNNELS
established Supreme Court precedent. We examine the preju-
dice prong of the Strickland test first. See Strickland, 466 U.S.
at 697 (noting that courts may consider either prong of the test
first, and need not address both prongs if the defendant fails
under one). To “affirmatively prove prejudice,” a defendant
must demonstrate a reasonable probability that, but for coun-
sel’s alleged errors, the results in his case would have been
different. Id. at 694; see also Williams, 529 U.S. at 391-93. In
assessing the probability of a different outcome, a court must
consider the “totality of the evidence before the judge or
jury.” Strickland, 466 U.S. at 695.

   [4] Young argues that, but for Dixon, the outcome in his
case would have been different because he would have pled
guilty and thus received a lesser sentence than the twenty
years he ultimately obtained. Given the facts of this case,
Young fails to meet his burden of establishing a reasonable
probability that he would have received a more lenient sen-
tence by pleading guilty. Before hiring Dixon, Young had
already rejected two plea offers from the DA, one for a deter-
minate term of sixteen years, and another for a term of twelve
years, four months. Subsequently, both Young’s first attorney,
the public defender, and Dixon tried to negotiate determinate
sentences from the DA’s office, but were rebuffed. As Deputy
DA Golde explained to the trial court, the DA had reviewed
Young’s case and had declined to extend anything less than
twenty-five years to life. By the time Dixon entered the case,
the only available disposition from the DA’s point of view
was an indeterminate three-strikes term of at least twenty-five
years to life. We therefore find that Young fails to meet his
burden of showing prejudice and his ineffective assistance
claim based on Dixon’s pending disciplinary proceedings
fails.

B.    Conflict of Interest

  [5] Young also contends that Dixon’s baseless lawsuit
against the Alameda County DA for participating in a
                       YOUNG v. RUNNELS                      875
pedophile ring created an actual conflict of interest under
Cuyler, 446 U.S. 335. Assuming arguendo that the Certificate
of Appealability encompasses this claim, Young has waived
it by failing to raise it before the District Court. See Belgarde
v. Montana, 123 F.3d 1210, 1216 (9th Cir. 1997) (noting that
“[h]abeas claims that are not raised in the petition before the
district court are not cognizable on appeal” (internal quotation
marks omitted)). Whereas Young argued to the District Court
a conflict of interest theory based on Dixon’s failure to dis-
close her pending disciplinary proceedings, he now argues to
this Court a different claim based on Dixon’s suit against the
Alameda County DA.

   [6] Nor does Young’s failure to raise this alternative con-
flict of interest claim fall under any exception to the waiver
rule. See, e.g., Taniguchi v. Schultz, 303 F.3d 950, 959 (9th
Cir. 2002) (outlining three exceptions to the waiver rule).
First, there are no “exceptional circumstances as to why the
issue was not raised at the trial court.” Id. Like the petitioner
in Taniguchi, Young raised his alternative conflict of interest
claim in his state habeas petition and so could have raised it
in his federal habeas petition. Nor was there any change in
law excusing Young’s failure to raise this claim earlier.
Finally, Young’s new claim is not a purely legal question eas-
ily resolvable without a factual record, where the “opposing
party would suffer no prejudice as a result of the failure to
raise the issue in the trial court.” Id. As such, we find that
Young’s conflict of interest claim based on Dixon’s suit
against the Alameda County DA is not cognizable on appeal.

                    IV.   CONCLUSION

  For the foregoing reasons, we uphold the District Court’s
denial of Young’s § 2254 habeas petition.

  AFFIRMED.
876                     YOUNG v. RUNNELS
NOONAN, Circuit Judge, concurring:

  In proceedings brought by the State Bar of California that
began in August 1995, and concluded in June 1997, a state
bar judge made these findings about the lawyer who in June
1997 represented Young in his state trial for armed robbery:

1.    The lawyer had falsely charged opposing counsel in a
      civil suit with being a “champion of the Emeryville
      pedophile ring,” an enterprise which the lawyer described
      as “operated by organized crime.”

2.    The lawyer spoke to another opposing counsel represent-
      ing a government agency, “yelling and talking about a
      child pornography ring” and told her, “You need to be
      careful — you better remember what happened to
      Damien Gaines.” The reference was to a murdered ana-
      lyst for that counsel’s agency.

3.    The lawyer called her own former paralegal “a thief and
      a liar” and said that she would “get [her]” or “kill [her].”
      The lawyer kept calling the paralegal until the latter
      unplugged her phone.

4.    The lawyer falsely accused a former client of terrorism
      and of stalking her. She accused both him and his new
      counsel of being “supremacist militia members.”

5.    During the proceedings before the state bar court, the
      lawyer “repeatedly screamed at the Court, refused to fol-
      low rulings and directions, and made direct threats toward
      the Court and Trial Counsel . . . . [Her conduct] “caused
      the Court the gravest concern that [she] is not capable of
      conducting herself properly in any court of law.” (empha-
      sis in original).

6.    The state bar judge added:
                      YOUNG v. RUNNELS                      877
  “While the Court appreciates the difficulty of representing
oneself, it does not justify an attorney’s abandoning the most
basic elements of appropriate courtroom behavior and engag-
ing in disruptive and offensive conduct. Again, [she] seems to
have no insight that such actions are inappropriate and must
be curtailed.”

7.   The state bar judge concluded:

   “Respondent’s complete lack of insight into the wrongful-
ness of her actions is reprehensible. In vigorously defending
her position, Respondent demonstrates that she does not fully
appreciate the distinctions between right and wrong. Her
erratic outbursts and lack of discernment during court pro-
ceedings constitute a danger to the public and to the legal pro-
fession.”

   Despite these findings, the lawyer — as the state court of
appeals remarked in Young’s case — remained “a fully
licensed member of the bar” until she was formally disbarred
on July 9, 1997.

  Subsequent to these proceedings, the disbarred lawyer
spoke about this case to Young’s new counsel, a public
defender, who filed this declaration in this case:

   “The reference to the ‘pedophile ring’ is nothing new to
persons familiar with [the lawyer’s] conspiracy theories. For
the past couple of years, she has been known to make accusa-
tions that various officials, including the Alameda County
District Attorney, have conspired to protect a ‘pedophile ring’
operating in Emeryville. In the one phone conversation I was
able to have with [her] after being assigned to represent the
defendant in this case, she declared that the State Bar pro-
ceedings were engineered by Tom Orloff because she had
exposed his role in the ‘Emeryville pedophile ring’ and that
‘Orloff sent his pansy Dave Hollister to testify against me’.”
878                   YOUNG v. RUNNELS
   It is conceded by all that if Darris Young had been repre-
sented by a college student or a cobbler or counsel not admit-
ted to the California bar he would have been denied his Sixth
Amendment right to counsel. But his case is different because
he was represented by a fully licensed member of the Califor-
nia bar whom the courts of California took nearly two years
to remove from a position where she could harm the public,
the courts, and her clients! A fully licensed lawyer with her
head full of fantasies and “with complete lack of insight into
the wrongfulness of her actions” was counsel enough to sat-
isfy the Sixth Amendment! As Judge Ferguson’s opinion indi-
cates, precedent apparently requires this bizarre conclusion.
Only the Supreme Court of the United States can eliminate
this cruel parody of the right to counsel.